DISMISS; and Opinion Filed May 17, 2016.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01245-CV

                            JESS LEDBETTER, Appellant
                                       V.
                        GURLEY PLACE APARTMENTS, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-04676-B

                             MEMORANDUM OPINION
                         Before Justices Francis, Fillmore, and Schenck
                                  Opinion by Justice Schenck
       Appellant’s brief in this case is overdue. After appellant failed to respond to our letter

regarding the reporter’s record in this case, the Court ordered the appeal submitted without a

reporter’s record and appellant’s brief to be filed by February 26, 2016. By postcard dated

February 29, 2016, we notified appellant the time for filing appellant’s brief had expired. We

directed appellant to file both appellant’s brief and an extension motion within ten days. We

cautioned appellant that failure to file a brief and an extension motion would result in the

dismissal of this appeal without further notice. To date, appellant has not filed a brief, filed an

extension motion, or otherwise corresponded with the Court.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                   /David J. Schenck/
                                                   DAVID J. SCHENCK
                                                   JUSTICE


151245F.P05




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JESS LEDBETTER, Appellant                            On Appeal from the County Court at Law
                                                     No. 2, Dallas County, Texas
No. 05-15-01245-CV        V.                         Trial Court Cause No. CC-15-04676-B.
                                                     Opinion delivered by Justice Schenck.
GURLEY PLACE APARTMENTS,                             Justices Francis and Fillmore participating.
Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee GURLEY PLACE APARTMENTS recover its costs of
this appeal from appellant JESS LEDBETTER.


Judgment entered this 17th day of May, 2016.




                                               –3–